Citation Nr: 0025366	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the lumbar spine, currently evaluated as 40 percent 
disabling.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 




INTRODUCTION

The veteran had active military service from May 1972 to 
October 1972 and from September 1986 to June 1988.  The 
veteran has reported additional service from October 1972 to 
October 1977 which has not been verified by the service 
department.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 20, 1998, rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
determinations, extended through March 31, 1998, a temporary 
total (100 percent) convalescent rating pursuant to 38 C.F.R. 
§ 4.30 previously awarded on April 27, 1998, for the period 
since February 27, 1998, and raised the schedular rating for 
service-connected traumatic arthritis from 10 percent to 40 
percent from August 1, 1998.  The veteran has appealed the 
amount of the increase of the schedular rating.  

The veteran filed an informal claim for an increased rating 
for traumatic arthritis of the lumbar spine in March 1998, at 
which time he had no other service-connected disabilities.  
When the claim was reviewed on August 20, 1998, the RO 
awarded service connection for neurogenic bladder, a scar of 
the lumbar spine, and bowel incontinence pursuant to 
38 C.F.R. § 3.310(a) (1998) as disabilities proximately due 
to and the result of the service-connected lumbar spine 
arthritis and assigned schedular ratings of 30 percent, 10 
percent and 0 percent, respectively, from February 27, 1998.  
By a later rating decision of July 1, 1999, the RO granted 
service connection for major depression and impotency 
pursuant to 38 C.F.R. § 3.310(a) and assigned ratings of 70 
percent and 0 percent, respectively.  On November 9, 1999, 
the RO awarded a total rating based on individual 
unemployability from August 1, 1998, the day following 
termination of the temporary total convalescent rating 
assigned under 38 C.F.R. § 4.30.  

As a result of these additional awards, all disability shown 
to be due to the original back injury in service and its 
residuals has been recognized as service-connected and has 
been included in one or the other of the various ratings 
assigned.  Only the rating for the original service-connected 
disability, traumatic arthritis of the lumbar spine, is 
currently before the Board on appeal.  Following the August 
20, 1998, rating decision the veteran submitted timely notice 
of disagreements with the ratings assigned for neurogenic 
bladder and bowel incontinence, but after the ratings for 
these disabilities were later raised to 40 percent and 10 
percent, respectively, the veteran advised the RO in writing 
that his appeal was satisfied as to those issues.  
Consequently the Board will take no further action on either 
matter.  

Since the veteran has been awarded compensation at the total 
disability (100 percent) rate for the entire period since 
February 27, 1998, the date of his admission to a VA hospital 
for back surgery, neither an allowance nor a denial of the 
present appeal for an increased rating for the traumatic 
arthritis alone will affect the amount compensation paid to 
him.  The RO contacted the veteran's representative by 
memorandum in December 1999 to ask whether the assignment of 
a 40 percent rating satisfied the appeal as to the back.  
Apparently having forwarded the inquiry to the veteran, the 
representative reported in March 2000 that the veteran had 
not replied.  Therefore, in the absence of an expression of a 
contrary intention by the veteran, it must be assumed that he 
desires to continue with his appeal as to the rating for 
traumatic arthritis and the Board will proceed accordingly.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, none may be given a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  

After the appellate record was sent to the Board but before 
Board review was undertaken, the veteran submitted directly 
to the Board additional medical evidence consisting of a VA 
outpatient treatment record from a VA Medical Center dated 
May 19, 2000,  for consideration in connection with his 
appeal.  The Board's determination with respect to the 
additional evidence is governed by Rule 1304 of its Rules of 
Practice (38 C.F.R. § 1304(c) (2000)), which states the 
following:  

(c)	Consideration of additional 
evidence by agency of original 
jurisdiction.  Any pertinent evidence 
submitted by the appellant or 
representative which is accepted by the 
Board under the provisions of this 
section, as well as any such evidence 
referred to the Board by the originating 
agency under § 19.37(b) of this chapter, 
must be referred to the agency of 
original jurisdiction for review and 
preparation of a Supplemental Statement 
of the Case unless this procedural right 
is waived by the appellant or 
representative or unless the Board 
determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in 
writing or, if a hearing on appeal is 
conducted, formally entered on the 
record orally at the time of the 
hearing.  

In the present case, the veteran has not waived his right to 
have this additional material reviewed by the RO, and his 
representative has expressly asserted that this right is not 
waived.  See the representative's informal hearing 
presentation dated June 21, 2000.  Therefore, the file must 
be returned to the RO for a determination of whether such 
evidence warrants revision of the decision on his claim.  

The veteran's claim for an increased rating for the service-
connected traumatic arthritis of the lumbar spine is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(noting that a well-grounded claim for an increased 
disability evaluation for a service-connected disability was 
established where the claimant asserted that his condition 
had increased in severity) and the VA is therefore subject to 
a statutory duty to provide assistance in developing the 
facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

In this case, it is clear that the RO has not obtained all 
existing treatment records pertaining to the back.  The VA 
outpatient treatment records pertaining to the period since 
February 1998 surgery for the back are fragmentary and appear 
to be incomplete.  Most have been received from the veteran 
rather than official sources.  The VA is obligated to obtain 
relevant records in the possession of the Federal Government.  
38 U.S.C.A. § 5106 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.159(b) (2000); see also Counts v. Brown, 6 Vet. App. 473 
(1994).  Records pertaining to VA medical treatment are 
deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  

In addition, the duty to assist requires that a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations be performed.  Green v. Derwinski, 1 Vet.App. 
121 (1991); Lineberger v. Brown, 5 Vet. App. 367 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993); 38 C.F.R. § 3.326.  
The veteran has not undergone a VA examination for 
compensation purposes since June 1998, when he was still 
recovering from surgery.  To ensure proper application of the 
rating criteria a current examination should be performed in 
this case.  

In view of the veteran's complaints of pain associated with 
the lumbar spine, the rating must be reviewed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), wherein it was held that when 
a veteran alleges functional loss due to pain, the provisions 
of two VA regulations, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  Under 38 C.F.R. § 4.40 (2000), a disability of 
the musculoskeletal system includes functional loss due to 
pain, supported by adequate pathology and evidenced by 
visible behavior on motion.  "Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled."  Under 38 C.F.R. 
§ 4.45 (2000), factors of joint disability include increased 
or limited motion, weakness, fatigability, or painful 
movement, swelling, deformity or disuse atrophy.  Specificity 
of findings with regard to functional loss due to pain is 
required.  Therefore. the examination must adequately portray 
the extent of functional loss due to pain "on use or due to 
flareups."  "It is essential that the 
examination...adequately portray the...functional loss."  
DeLuca, at 206.  When the veteran claims functional loss due 
to pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  Id.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should ask the service 
department to verify the dates of the 
veteran's active military service.

3.  The RO should ask the veteran to 
identify all VA medical facilities from 
which he has obtained treatment for his 
service-connected back disability.  The 
RO should then obtain any additional 
hospitalization and outpatient treatment 
records from those facilities for 
incorporation into the record on appeal.  

4.  The veteran should also be given 
another opportunity to identify all 
medical non-VA medical providers 
(physicians, hospitals or clinics) from 
which he has received treatment for his 
back.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the providers identified by the veteran.  

5.  Upon completion of the foregoing, the 
RO should take appropriate steps to 
schedule the veteran for a special VA 
orthopedic examination to determine the 
current severity of the service-connected 
traumatic arthritis.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  The examination report should 
state the exact number of degrees of 
limitation of motion of the lumbar spine 
in all directions and describe in the 
detail any functional impairment of the 
lumbar spine due to pain.  

It is essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

6.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand.  If all of the requested 
information has not been provided, the 
report should be returned to the 
examining facility pursuant to 38 C.F.R. 
§ 4.2 (2000) for a supplemental report if 
necessary.  

7.  When the record is complete, the RO 
should review the issue of entitlement to 
an increased rating for traumatic 
arthritis of the lumbar spine in light of 
all of the evidence of record, including 
the newly-received material not 
considered previously.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice. The purpose of this 
remand is to ensure due process of law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt024573474

	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



